Title: Passport from Robert Dinwiddie, 30 October 1753
From: Dinwiddie, Robert
To: Washington, George

 
Virginia[Williamsburg, 30 October 1753] 
To All to whom these Presents may come or concern Greeting 
Whereas I have appointed George Washington Esqr. by Commission under the Great Seal, My express Messenger to the Comandant of the French Forces on the River Ohio, & as he is charg’d with Business of great Importance to His Majesty & this Dominion.
I do hereby Command all His Majesty’s Subjects, & particularly require All in Alliance and Amity with the Crown of Great Britain, & all Others to whom this Passport may come agreeable to the Law of Nations, to be aiding & assisting as a Safeguard to the said George Washington & his Attendants: (viz.)
in his present Message to & from the River Ohio as aforesaid
Given under my Hand & the Seal of the Colony at the City of Williamsburg this Thirtieth Day of October, One Thousand seven hundred, fifty & three, in the twenty seventh Year of His Britannick Majesty’s reign.
